ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
The Boeing Company                             )      ASBCA No. 59584
                                               )
Under Contract No. N00030-07-C-0002 et al. )

APPEARANCES FOR THE APPELLANT:                        Andrew E. Shipley, Esq.
                                                      Seth H. Locke, Esq.
                                                       Perkins Coie
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 17 May 2016




                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59584, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals